Citation Nr: 0431610	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  01-01 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial rating greater than 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel




INTRODUCTION

The veteran had active military service from December 1951 to 
September 1953. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which granted service connection for PTSD, and assigned 
a 30 percent rating from December 29, 1999.  During the 
course of the appeal, the RO assigned a 50 percent rating for 
the PTSD, effective from December 22, 1999.  

The veteran's claim was remanded by the Board in July 2003.  


FINDING OF FACT

Throughout the period from the effective date of the grant of 
service connection the veteran's PTSD has not been so 
disabling as to cause occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a higher initial rating for PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.126, 
4.130, Diagnostic Code 9411 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among 
other things, the VCAA amended 38 U.S.C.A. § 5103 to clarify 
VA's duty to notify claimants and their representatives of 
any information that is necessary to substantiate the claim 
for benefits.  The VCAA also created 38 U.S.C.A. § 5103A, 
which codifies VA's duty to assist, and states that VA will 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file claims for 
benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the 
VCAA and the implementing regulations are applicable in the 
present case.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy several requirements.  First, the RO must inform 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103 and 38 CFR § 3.159(b)(1) (2003).  In a letter dated 
February 2004, the RO wrote the veteran that he would have to 
submit evidence that his disability had gotten worse in order 
to prevail on his claim.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2003).  In the February 2004 
VCAA letter, the RO informed the veteran that the RO would 
get such things as relevant records from any Federal agency, 
and would make reasonable efforts to get relevant records not 
held by a Federal agency.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2003).  The 
February 2004 letter instructed the veteran to send the RO 
any private treatment records, or to complete a separate form 
for each provider if he wanted the RO to request the records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  Even though the February 2004 letter did not 
specifically request that the veteran provide any evidence in 
his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the general instructions in this 
letter and the supplemental statements of the case clearly 
implied that the veteran should prosecute his appeal by 
assisting in this fashion.  Furthermore, VA has consistently 
asked the veteran for information about where and by whom he 
was treated for his PTSD throughout the more than 4 years 
that his claim has been adjudicated.  

There are no outstanding records to obtain.  Whenever the 
appellant provided information about where he was treated for 
his claimed conditions, VA obtained the records.  In short, 
the RO has informed the appellant of the information and 
evidence not of record that is needed, the information and 
evidence that VA will seek to provide, the information and 
evidence the appellant must provide, and requested any 
additional evidence the appellant has that pertains to the 
claim. 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant has not identified any additional, relevant 
evidence that has not been requested or obtained.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

Factual Background

Copies of treatment records from a VA Medical Center were 
submitted from March and April 2000.  In March 2000, his 
global assessment of functioning (GAF) score was 50.  In 
April 2000, his GAF was 65.  His speech was regular and 
coherent.  His mood was anxious and depressed, and his affect 
was tearful at times.  He did not have delusions, 
hallucinations or other psychotic symptoms.  He did not have 
suicidal or homicidal ideations.  He was alert and oriented 
times three.  His ability to focus and concentrate was 
intact.  He had insight into his illness.  

The veteran was afforded a VA examination in August 2000.  He 
reported feeling depressed every other day, and sometimes for 
2 days in a row.  Sometimes he had a decreased appetite, but 
often felt irritable.  Approximately two times per week, he 
would defer grooming activities and just stay at home 
ungroomed because of feeling depressed.  He reported making 
efforts to avoid people.  He did not do any socializing, and 
tried to avoid social contact, including going to the grocery 
store.  He stated that he was unemployed, and last worked as 
a truck driver one and a half years ago, but was not getting 
along with his boss so he had to leave.  He was alert and 
oriented times three, casually groomed and dressed.  He was 
in no acute distress.  His mood was dysphoric, and his affect 
was blunted.  Speech was latent, soft, and slightly slowed.  
He answered questions fully.  His psychomotor activity was 
retarded.  There were no hallucinations or delusions and no 
suicidal ideation.  His thought processes were logical, and 
insight and judgment appeared intact.  Impression was PTSD, 
possible independent major depressive disorder, with a  GAF 
score of 55.  

Copies of treatment records from the VA Medical Center were 
submitted from September 2000 to January 2002.  In September 
2000, the veteran's GAF was 65-70.  In November 2000, his GAF 
was 65.  In January 2001, the veteran's GAF was 60.  In 
February 2001, the veteran's GAF was 75.  In May 2001, the 
veteran's speech was regular and coherent.  His affect was 
slightly restricted.  There were no delusions or 
hallucinations, and no suicidal or homicidal ideations.  He 
was oriented times 3.  There was no impairment of memory.  
His ability to focus and concentrate was intact.  He was able 
to understand situations and act appropriately.  His GAF was 
65.  

Copies of the veteran's treatment records from the VA Medical 
Center were submitted from January 2002 to April 2004.  In 
June 2002, his GAF was 60.  He was dressed appropriately.  
His speech was coherent.  His thought process was goal 
oriented and logical.  His mood was low and his affect was 
restricted.  He had no delusions or hallucinations.  He was 
alert and oriented times three.  There was no impairment of 
memory.  He was able to focus and concentrate.  In August 
2003, his GAF was 50.  In October 2003, his GAF was 65.  In 
February 2004, his GAF was 55.  He denied suicidal thoughts. 
In April 2004, the veteran's GAF was 70.  


Analysis

Regarding the veteran's claim for an increased initial rating 
for his PTSD, it is noted that in Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (CAVC) distinguished between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection and a claim for an increased 
rating of a service-connected condition.  

In Fenderson, the CAVC held that the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.") was not applicable 
where the veteran was expressing dissatisfaction with the 
initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial rating following the grant 
of service connection for PTSD.  Therefore, all of the 
evidence following the grant of service connection (not just 
the evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.  The RO did 
consider all of the evidence following the grant of service 
connection, so the veteran's claim is in appropriate 
appellate status.  

The general rating formula for mental disorders, including 
PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, are as follows:

A 100 percent disability rating is in order when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

According to the fourth edition of the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score of between 51 and 60 means 
that the veteran has either moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of between 41 and 50 means that the veteran has 
either serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 
between 31 and 40 means that the veteran has some impairment 
in reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.

Regarding the criteria for a 70 percent rating, the veteran 
does not meet the criteria.  At the veteran's VA examination 
in August 2000, the examiner commented that the veteran did 
not have suicidal ideation.  Although the veteran's speech 
was latent at the August 2000 VA examination, his speech was 
regular and coherent when he was seen for treatment at the VA 
Medical Center.  He was not a danger to himself or others.  
Regarding spatial disorientation, the examiner at the August 
2000 VA examination commented that the veteran was oriented 
times three.  He was also oriented times three when he was 
seen for treatment at the VA Medical Center.  

It is true that the veteran has difficulty in adapting to 
stressful circumstances, and difficulty in establishing and 
maintaining effective relationships, but the evidence does 
not show near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively.  The evidence also does not show obsessional 
rituals which interfere with routine activities.  

Also, while the veteran was assigned a GAF score of 50 
(indicating serious symptoms or any serious impairment in 
social, occupational, or school functioning) by his treating 
physician in March 2000 and August 2003, at his VA 
examination in August 2000, his GAF score was 55.  All of the 
other GAF scores by the veteran's treating physician have 
been at least 55, and when the veteran was seen most recently 
in April 2004, his GAF score was 70.  As noted above, a GAF 
score of between 51 and 60 indicates only moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  Thus, while there is some evidence showing 
difficulty in adapting to stressful circumstances and 
difficulty in establishing and maintaining effective 
relationships, on balance, the preponderance of the evidence 
is against the claim for a higher rating.  The symptoms 
experienced by the veteran are more akin to the criteria for 
the 50 percent rating-circumstantial speech, difficulty with 
complex instructions, impairment of memory, judgment, and 
abstract thinking, disturbance of motivation and mood, and 
difficulty establishing and maintaining effective work and 
social relationships.  Diagnostic Code 9411.  

While the veteran's PTSD has had consequences with regard to 
his employment, his disability does not have unusual 
manifestations and does not affect employment in ways that 
are not already taken into account under the provisions of 
the rating schedule.  It is important to note that, under the 
provisions of  38 C.F.R. § 4.1, the percentage ratings 
contemplated in the rating schedule represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  In the absence of 
medical evidence showing frequent hospitalizations or marked 
interference with employability due to PTSD (i.e. 
interference with employability not contemplated in the 
rating criteria), the provisions of 38 C.F.R. § 3.321 
relating to extraschedular evaluations are not applicable 
here.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine is not for 
application.  Accordingly, the 50 percent rating assigned for 
PTSD was proper, and the veteran's claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



